Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims
            Claims 23-24, 26-30, 32-35 and 37 are pending.
	The amendment filed 10/5/2021 which amends claims 23, 30, 32 and 33 has been entered. Claims 1-22 were canceled by the amendment filed 5/6/2015; and claims 25, 31 and 36 were canceled by the amendment field 5/7/2018. Claims 23-24, 26-30, 32-35 and claim 37, and elected species “ADAMTS13” protein (claim 24) are under examination.    

		          Continuation data and claimed benefit 
This application is a CON of 12847956 filed 7/30/2010 (Now US Pat. No. 8945895)
which claims benefit of 61230308 filed 7/31/2009 under 35 U.S.C. 119(e). The provisional application 61230308 has support for the examined invention. 

The amendment (filed 10/5/2021) necessitates the following new grounds of the rejection.

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
          
 Claim interpretation:
The amended claim 23 (filed 10/5/2021) is directed to a method of inactivating lipid-enveloped virus contaminants in a protein solution 
The open-ended transitional language “comprising” (line 2, claim 23) does not exclude additional and unrecited r method steps (see MPEP 2111.03); which can be an additional cation-exchange chromatography which is subsequently performed after the first anion-exchange chromatography. Thus, the following rejections are applied.

[1] (New) Claims 23, 33, 35 and 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), Fisher J. (GEN (2008) Vol.28, No.17, pages 1-6), US Pat. No. 5578480 (‘480) (newly cited) and US 20030133829 (‘829) as evidenced by US20050282250 (‘250) and US Pat. No. 5283182 (‘182).
  
‘458 teaches a method of viral inactivation of a solution containing a biologically active protein, comprising the steps of 1) contacting the solution with an immobilized ligand in a chromatographic support/resin under conditions to allow biologically active protein to bind to the ligand, and 2) subjecting the bound biologically active protein to a viral inactivation treatment under conditions that the  biologically active protein remains bound to the ligand (i.e., on-column viral inactivation), followed by eluting/recovering the biologically active protein. The resultant biologically active protein substantially retains its biological activity [advantage] (see abstract, and ref claim 1 of ‘458) and has increased purity [advantage] (see ref claim 2 of ‘458).         
‘458 discloses that said method results in less denaturation [advantage] of the biologically active protein when the protein was bound/immobilized on chromatography resin than the protein in solution (i.e., not immobilized on the resin) in the presence of solvent-detergent that inactivates viruses (see ref claim 1 of ‘458).
Particularly, ‘458 teaches a method of viral inactivation of a solution sample containing a biologically active protein (e.g., thrombin) comprising step of contacting the solution (having viral contaminants) with affinity chromatography resin (col.3, line 60; and col.4, lines 60-61) which stabilizes the biologically active protein during viral inactivation using the “solvent-detergent” which causes protein denaturation, wherein said “contacting” is done under conditions which allow the biologically active protein to be immobilized on affinity chromatographic resin (col.4, lines 39-41 and 60-61; and col.3, line 65 to col.4, line 1, ‘458) thereby resulting in a bound “biologically active protein” on said resin (see ref. claim 1, step 4 of ‘458) wherein said “bound” is equivalent to instant “immobilized” (claim 23).
Next, ‘458 teaches that “solvent-detergent” mixture has been widely used to prevent (i.e., to inactivate) transmission of enveloped viruses (col.1, lines 25-27, ‘458). ‘458 provides solution for therapeutic protein such as thrombin with viral contaminant derived from human plasma 
The above-mentioned step of ‘458 in combination with reference ‘480 (see below) is applied to instant step “providing a protein solution comprising a therapeutic protein” and “immobilizing said therapeutic protein on an anion exchange resin or cation exchange resin, wherein said immobilized step is performed in the absence a solvent-detergent …” in amended claim 23.
Next, ‘458 teaches the step of subjecting the bound (immobilized) protein to a viral inactivation treatment under conditions while the protein still being bound on the chromatographic resin. Since the “viral inactivation treatment” step of ‘458 is performed when the proteins remain bound (immobilized) to the chromatographic resins, the ‘458 method is an “on-column” viral inactivation, which is effective against viruses having lipid-enveloped viruses (see col.1, lines 28-30, ‘458). The method of ‘458 results in less denaturation of the protein than that if the viral inactivation treatment using the solvent-detergent was performed in the free protein in solution (i.e., without being bound to resin/column) thereby enabling recovery of a greater % of activity [advantage] (col.2, lines 46-49, ‘458; and ref. claim 1, step b of ‘458). 
These together are applied to instant step “subsequently incubating said therapeutic protein with said solvent-detergent mixture …” (claim 23).  
Further, ‘458 teaches that the “on-column” viral inactivation process results in a greater amount of activity recovered compared to the amount recovered without using the “on-column” process (col.3, lines 19-23, ‘458). Said “greater amount of activity” must be property of soluble form or non-aggregated form whereas aggregated form is misfolded evidenced by [0068] of ‘250. The misfolded protein is inactive. Thus, the method of ‘458 produces a reduced amount of the aggregated form of said protein, which reads on the instant limitation “…results in reduced formation of aggregates of said therapeutic protein compared to …while therapeutic protein is not immobilized” (lines 15-17, claim 23).  
In summary, the ‘458 teachings have established the “on-column” viral inactivation strategy with benefits that (1) purification of therapeutic protein and viral inactivation in one step, and (2) chromatography resin immobilized (bound) protein can be eluted/recovered with retained biological activity, high yield in addition to free from viral contamination.

Yet, ‘458 does not expressly teaches the use of anion exchange resin or cation exchange resin (amended claim 23) for the on-column viral inactivation. 
However, the “on-column” viral inactivation” strategy disclosed by ‘458 provide basic idea that protein bound  on chromatography resin/column is advantageous (see above).
Fisher at pages 3 and 5 teaches that anion exchange resin Duolite A568 provide a superior heat stability when protein or enzyme is immobilized on said resin in addition to providing significant immobilization yield and protein loading, wherein immobilization is noncovalent. In 

Regarding the new limitation set forth in the amended claim 23 “anion exchange resin or cation exchange resin”,  as discussed right above, ‘458 patent is directed to chromatographic purification of protein associated with on-column viral inactivation in one step which results  in economies of scale and efficiency in the production of proteins for therapeutic use, i.e., virus-free protein (col.2, lines 42-49; and col.5, lines 9-10). ‘458 has taught stabilizing protein by immobilizing protein on affinity resin during the viral inactivation.  Fisher has taught the anion exchange resin allows the immobilized protein/enzyme on said resin to have superior thermal stability in addition to allowing for significant immobilization yield and protein loading. Thus, the use of ion exchange resins such as the anion exchange resin (Fisher) is an obvious alternative way to immobilize the protein or enzyme of interest to be chromatographically purified while performing the on-column viral inactivation (‘458) to obtain the virus-free protein/enzyme product by using the anion exchange resin (Fisher) because of the above-mentioned superior thermal stability with reasonable expectation of success.   
Since the above discussed Duolite A568 is an anion exchange resin, claim 33 is rejected. 

Further,  the sequential/separate anion-exchange/cation-exchange chromatography (‘480) has been shown significantly higher yield (95%) and purity (99%) [advantage] than using anion-exchange resin or cation-exchange resin alone which has the yield of 1%  in addition to allowing for large scale purification. This improvement on protein purification yield is due to increase of binding protein/enzyme to cation-exchange column which results from first using the anion exchange column (col.7, lines 14-32, ‘480).  
Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the anion-exchange resin in the place of using affinity chromatography resin (‘458) or anion/cation exchange resins (‘Fisher) to improve enzyme binding to the corresponding ion-exchange column thereby enhancing protein purification efficiency employing the advantageous “on-column” viral inactivation strategy (‘458) with reasonable expectation of success.
 
23, it is also known in the art (‘829) that  the solvent/detergent treatment with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829). Thus, the use of chromatography of the anion or/and cation exchange resin (‘480) for binding/immobilizing desired amount of enzymes of interest in the presence of solvent/detergent that inactivate viruses (‘458)  in the on-column viral inactivation process (‘458) is prima facie over the combination of the prior art references’ teachings. 
Further, regarding “non-ionic detergent” (claim 23), ‘458 does not expressly teach that the “detergent” is a non-ionic detergent and using  ion exchange resin (claim 23), however, it has been known in the art (‘829) that combination of detergent with a solvent to disrupt the outer lipid envelope is a well-established viral inactivation method and used in manufacturing human plasma-derived biological products ([0002], ‘829). Particularly, ‘829 teaches that the solvent/detergent treatment with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829), wherein the detergent is non-ionic detergent (claim 23) such as Triton X-100 with Tween 80  and TNBP (solvent) which are widely used for obtaining therapeutic protein such as FVIII and IgG ([0003], lines 20-22, and [0005]-[0006],‘829) and wherein the ion-exchange resins are “anion” or/and “cation” exchanger (see above teachings of ‘480), and wherein the non-ionic detergent Tween 80 effectively inactivate viral pathogens ([0051], [0054]-[0055], ‘829).
Thus, it would have been prima facie obvious for one of ordinary skill in the art at to use the solvent-detergent, e.g.,  Tween 80 (detergents) with “TNBP” (solvent) for the viral inactivation for isolating therapeutic protein while the protein remains bound on an  ion exchange resins. This is not only because the use of non-ionic detergent such as Tween 80 together with organic solvent TNBP has been well-established for viral inactivation purpose and has been widely used for in manufacturing human plasma-derived therapeutic proteins ducts such as FVIII and IgG ([0002] and [0003], lines 20-22; and [0005], ‘829), but also because the above-discussed “solvent-detergent treatment” is highly effective for inactivating pathogens ([0013], lines 1-4, ‘829).

Here, it is noted that, as indicated in “claim interpretation”,  the open ended transactional phrase “comprising” (line  2, claim 23)  does not exclude possibility of first using anion exchange column and following by loading the eluate from the anion-exchange column to the subsequent cation-exchange column.

Taken together, having been motivated by the above-discussed the improved enzyme binding/immobilization of the anion- and/or cation exchange resins which are compatible with the known solvent/detergent treatment with non-ionic solvents  (‘829) for viral inactivation of protein/enzyme-containing sample, one of skilled in the art would have readily substitute  the anion- and/or cation exchange resins containing columns (‘480) for the affinity resin-containing 

	Regarding claims 35 and 37 , the primary reference ‘458 has taught that the activity of protein can be recovered from the viral inactivation by about 80% preferably (col.3, lines 10-13, ‘458), and that substantial denaturation (that causes protein aggregation) means a loss of at least about 80% of the activity of the protein, and thus, it is desirable to recover proteins with as little denaturation (aggregation) as possible (col.3, lines 10-18, ‘458). Further, ‘458 has taught that the method (i.e., on-column viral inactivation) of ‘458 results in a greater amount of activity recovered as compared to the amount recovered without using said method (see col., 3, lines 18-23, ‘’458).  Since aggregation is associated with inactive protein  due to incorrect folding while the active protein is correctly folded as evidenced by [0066] and [0068], ‘250, the method of ‘458 would result in a greater amount of activity which is at least 80% recovered from the denaturation/aggregation (see above), it is reasonable to expected that at least about 50% reduction (claim 35) in the formation of aggregation or at least about 10% less aggregates pf the therapeutic protein (claim 37).
	Therefore, the combination of references’ teachings renders the claims prima facie obvious.  
 
[2] (new) Claims 26-27 and 34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), Fisher J. (GEN (2008) Vol.28, No.17, pages 1-6), US Pat. No. 5578480 (‘480) (newly cited) and US 20030133829 (‘829) as evidenced by US20050282250 (‘250) and US Pat. No. 5283182 (‘182) as applied to claim 23 from which claims 26-28 and 34 depend, and further in view of US Pat. No. 5716645 (‘645).
The teaching of claim 23 by the cited references ‘458, Fisher, ‘480 and ‘829 as evidenced by ‘250 and ‘182 has been set forth above.
The references ‘458, Fisher, ‘480 and ‘829 and ‘250 do not expressly teach the limitations of solvent-detergent mixture (claim 26, 34), incubation time (claim 27), and eluting buffer (claim 28).
Regarding claims 26-27 and 34, ‘829 has taught using Tween and Triton X-100 with TNBP (tri-N-butyl phosphate)  for the viral inactivation ([0003], lines 19-22, ‘829), and has suggested the use of  1% Tween 80 (i.e., polysorbate  80, as evidenced by page 7, line 11, instant specification) with solvent 0.3% TNBP (claim 26) ([0067], ‘829). Moreover, the prior art  (‘645) has suggested the use of viral activity-reducing solvent TNBP (0.3 (v/v)) mixed with nonionic detergent such as polylobate 80 (0.3% (v/v)) and Triton X-100 (1.0% (v/v)) which results in a solvent-detergent (claim 26) (see col.9, lines 36-40, ‘645), wherein the protein is incubated with the solvent-detergent for 1 hour (claim 27) (see col. 9, line 40, ‘645). As such, viral activity can be reduced to claim 34) and solvent TNBP concentration is 0.3 % (which meets the limitation “ at least 0.1% solvent” in claim 34.
Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to apply to the “on-column viral inactivation” (‘458) the suitable concentration of non-ionic detergent such as Tween and Triton-X-100 together with organic solvent TNBP  with the incubation time taught by ‘645  for effective viral inactivation via reducing unwanted viral activity to undetectable level (‘645) so as to obtain desired amount of the virus-free therapeutic protein or enzyme with reasonable expectation of success in the absence of unexpected results. 
Therefore, the combination of references’ teachings renders the claims prima facie obvious.  

The applicant’s  response to the previous 103 rejection  (set forth in pages 3-7 of the Office action mailed 6/14/2021)

It is noted that the above obviousness rejection is new grounds of the rejection necessitated by the amendment (filed 10/5/2021) which cite the new references: US Pat. No. 5578480 and US20050239167 (‘167) and the new ground of rejection as a whole
renders the applicants’ arguments against the previous 103 rejection of claims 23, 26-28, 30, 32-35 and 37 (in Office action mailed 6/14/2021) moot. Yet, for the purpose compact prosecution, the relevant arguments by applicants will be briefly addressed below. 

             At pages 5-16, the response filed 10/5/2021 asserts that the cited art does not teach every limitation  of the claims, because ‘458 (Baumbach) does not teach immobilizing a therapeutic protein on an anion exchange resin or cation exchange resin  and subsequently incubating the immobilized  protein with the solvent-detergent mixture to inactivate a lipid-enveloped virus, but rather ‘458 teaches using an affinity column protein purification coupled with heat-based viral inactivation. This deficiency of ‘458 is not remedied by ‘854 (Hirohara), because ‘854 discloses both (amphoteric) anion-exchange resin and cation-exchange resin whereas the amended claim 23 requires either anion exchange resin or cation exchange resin (p.6, 2nd para to p.7, 1st para; and p.11, 2nd para, the response) in spite of functional difference between the amphoteric ion-exchange resins of ‘854 and the affinity resin of ‘458 (p.10, 1st para, the response).  The response thus infers that substituting the affinity column (‘458) by the amphoteric anion-/cation-exchange resin containing column (‘854) would change principle of operation and render ‘458 unsuitable for its intended use on the viral inactivation (p.13, last para to p.14, line 2, the response).

	In addition, at pages 12-14 the response asserts that the combination of ‘458 with ‘854 is improper because exchanging the use of an affinity chromatograph using bound ligands specific for the protein (to be purified) with that use of an ion-exchange chromatography would be disadvantage to the method of ‘458 due to the protein being less pure (p.13, 2nd para, the response), and because in CM (cation-exchange)-modified and anion-exchange (‘854) the resin capacity decreases (p.13, 3rd paragraph, the response).

        Next, the response argues that ‘829 (Anderle), ‘645 (Tse), ‘714 (Majumder) and evidential reference  ‘250 (Hertenberger) fail to remedy said deficiency of ‘458 (p.7, 2nd para, the response), and further asserts that the affinity resin of ‘458 is designed for binding to the peptide that is covalently attached on affinity resins, i.e., the protein is specifically bound to a peptide affinity resin; and thus, there is no expectation of success  for substituting affinity resin by ion exchange resin as supported by Fiedler Declaration (p.8, 3rd para to p.9, last para, the response). Thus, the response infers lack of motivation to change affinity chromatography approach (‘458) to ion-exchange chromatography as the affinity resin already has is efficiency for protein immobiliation (p.11, 3rd para; and p.12, 2nd para, the response).
Furthermore, the response asserts that ‘458 does not explicitly disclose how and when the solvent-detergent  solution is incorporated into the process disclosed therein, and thus, ‘the response infers that ‘458 does not teach/suggest the addition of a solvent-detergent solution as required by the instant claims, and that the cited references ‘829, ‘645, ‘714 and the evidential reference ‘250 fails to remedy this deficiency as well (p.7, last para to p.8, line 5, the response). 

           [Symbol font/0xB7] The applicant’s arguments are found not persuasive because of the reasons set forth below. 
‘458 has taught the on-column viral inactivation using the solvent-detergent  and chromatography column wherein the solvent-detergent treatment for viral inactivation has been well known in the art (see the above new grounds of the rejection of claim 23 by the combined teachings of 458, Fisher, ‘480 and ‘829 as evidenced by ‘167,‘182 and ‘250).
In particular, ‘458 has taught the fundamental strategy of the “on-column viral inaction” associated protein-purification useful for obtaining virus-free therapeutic protein in one step while allowing for retaining biological activity of the protein thereof. In the strategy, the solvent-detergent is used for inactivating unwanted viruses including lipid-enveloped virus. The “on-column” viral inactivation strategy (‘458) allows substantially reducing denaturation of protein which is physically adsorbed (immobilized) on chromatography-resin by the viral inactivation agent “solvent-detergent” thereby it offers the benefit of producing greater amount of bioactive protein with much less aggregation of protein thereof (due to the denaturation) as compared to 
Regarding “immobilizing the therapeutic protein on an anion exchange resin or cation exchange resin” recited in amended claim 23 versus immobilizing the protein on the affinity resin (‘458) argued by applicant,  as discussed above, the primary reference ‘458 has disclosed the fundamental strategy of the “on-column viral inaction” useful for purifying bioactive protein in one-step (efficient). It is noted that reference Norouzian is no longer cited in the rejection.
 Additionally, the related protein chromatography art (Fisher) has taught that an anion-exchange resin has superior heat stability while retaining significant immobilization yield and protein loading capacity. 
Particularly, the closely related art (‘480) [newly cited] has taught the sequential (separate) use of cation exchange- and anion exchange-resin containing columns for improved enzyme binding and elution (see above corresponding discussion). In agreement with this, the ion-exchange art (‘829) has suggested that the solvent/detergent treatment for said viral inactivation with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829). These together suggest the cation or anion exchange resin (‘480) can be feasibly used in the presence of the solvent-detergent (that is viral inactivation agent) thereby being suitable for implement on the “on-column” viral inactivation strategy (‘458) with reasonable excitation of success. In other word, the combined teachings of ‘480 and ‘829 provide reasonable basis of using cation- or anion-exchange resin in the “on-column” viral inactivation process as taught by ‘458. Especially, Fisher has provided the example of the anion exchange resin which offers advantage of the superior heat stability when protein/enzyme is immobilized on said anion exchange resin while retaining signification immobilization yield and protein loading capacity for protein purification.  Thus, the applicant’s argument that “substituting the affinity column (‘458) by the ion-exchange resin such as the anion exchange resin (Fisher) containing column (‘854) would change principle of operation and render ‘458 unsuitable for its intended use on the viral inactivation” is not persuasive.    
Therefore, one skilled in the art would have been readily motivated by the teachings of ‘480, ‘829 and Fisher to substitute the cation- or anion-exchange resin for the affinity resins (which requires tedious work for covalently linking peptide to resin in order to create functional affinity resins for purification) with reasonable expectation of success. 
Therefore, the applicant’s argument that the target protein is specifically bound to a peptide affinity resin which leads to no expectation of success is not persuasive; and the applicants’ argument that “substituting the affinity column (‘458) by the anion-exchange resin containing column (Fisher) would change principle of operation thereby rendering ‘458 unsuitable for its intended use on the viral inactivation” lack factual evidence and is not persuasive.  It is noted herein that the mechanism of the “on-column” viral inactivation (‘458) is applicable to all kind of 
Since ‘458 has discussed unwanted effect of the ‘heat inactivation” method that is heating method  has tendency to denature the protein (col.1, lines 55-58, ‘458). Thus, the applicant’s argument that the on-column viral inactivation of ‘458 is based on heat inactivation is baseless and unpersuasive.     
	Therefore, there are no deficiencies need to be remedied by ‘829 (Anderle), ‘645 (Tse), ‘714 (Majumder) and evidential reference  ‘250 (Hertenberger) as argued by applicant indicated above.
Regarding  the argument “in CM (cation-exchange)-modified and anion-exchanger of ‘854, the resin capacity decreases”, the newly cited art Fisher has taught using an anion exchange resin for protein/enzyme immobilization with the advantage of the superior heat stability when protein/enzyme is immobilized on said anion exchange resin (see the above corresponding discussion). In addition, ‘480 has taught how to sequentially utilize the cation  and anion exchange-resin to improve enzyme binding and elution (see above corresponding discussion). The teachings of Fisher and ‘480 render the applicant’ argument regarding that the cited art does not teach/suggest using anion exchange resin and cation exchange resin unpersuasive. 

	Regarding the argument that using “an ion-exchange chromatography would be disadvantage to the method of ‘458 due to protein being less pure”, this argument does not support the applicant’s position and unpersuasive. This is because the sequential and separate use of anion-exchange and cation exchange resins (‘480) has shown improvement, i.e., significantly higher yield (95%) and purity (99%) than using anion-exchange resin or cation-exchange resin alone which has the yield of 1%. Said improvement is due to increase of binding protein/enzyme to cation-exchange column which results from first using the anion exchange column (see col.7, lines 14-32, ‘480).  

	Further, at pages 14-16, the response asserts that the claimed method is directed to unexpected results supported by Fielder Declaration  and Example 3 and Table 12 of instant specification which show that the on-column solvent-detergent treatment (wherein the solvent-detergent solution is used for viral inactivation and is added to a protein immobilized on a resin) results in significantly reduced formation of protein aggregates (samples 3 and 4) as compared to solvent-detergent treatment that is carried out in a solution not on column (sample 1) (see p.14-15, the response). 
	The response also argues that said “unexpected results” by showing  that the samples 3 and 4 result in about 13% and 12% less aggregate than sample 1, respectively, by comparison of 96.7% (sample 3), 95.3% (sample 4) monomers with 83.3% monomer (sample 1) of ADAMTS13 protein as an example (p.15, 1st para, the response).


	[Symbol font/0xB7] The applicant’s arguments regarding the unexpected results” above are found not persuasive because of the reasons below.   
MPEP states that “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention’ (see MPEP 716.01(d)), and that “[A]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage” (see MPEP 2145(II)). 
In this case, applicant does not provide evidence showing that the reduction of the formation of aggregates shown by instant Example 3 and Table 2 via comparison of samples 3 and 4 with sample 1 as argued by applicant would be significantly greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage per MPEP statement above. 
It is noted that both ‘458 and instant application disclose the fundamental strategy or process, i.e., “on column” solvent-detergent treatment for viral inactivation and protein purification in one step, and that the cite references have taught the solvent-detergent is “TNBP” (solvent) and the detergent is the “non-ionic detergent”.  In addition, ‘458 has taught that the on-column viral inactivation associated protein purification can result in less protein denaturation than treating the protein that is not on-column but in solution (see ref claim 1 of ‘458).  Said “less protein denaturation” suggests that inventor of ‘458 patent has already found that the “on-column” viral inactivation strategy resulted in less aggregate form of the protein of interest. 
Indeed, ‘458 patent has found that the protein bound on the chromatographic column/resin is resistant to substantial denaturation by the solvent-detergent thereby the recovered (eluted from the column) protein retains its biological activity (see abstract, ‘458). Moreover, ‘458 has suggested that optimization of conditions to maximize recovery of active protein is within the capability of those skilled in the art (col.3, lines 41-44,’458). Thus, it would have been within purview of one skilled in the art to optimize conditions including choosing chromatography resin/column for a protein wherein said resin encompasses anion-exchange and cation-exchange resin/column, and said optimizing conditions would also include chromatography condition for obtaining optimum specific activity of the eluted enzyme/protein from the resin/column thereof. Here, it is noted that choosing which type (e.g., anion-exchange or cation exchange) resin depends on characteristic features of the protein to be purified)
 (col.3, lines 17-23, ‘458).  Said “a great amount of activity”
relates to protein specific activity submitted by applicant’s argument. Applicant has not yet provided evidence showing that when separately/sequentially using the anion-exchange resin, cation exchange resin suggested by ‘480 in the place of the affinity resin for said “on-column” viral inactivation and protein purification (‘458) will not result in the protein having the specific activity (when ADAMTS13 is the “protein” to be purified, which is used by applicant) as argued by applicant.  It is noted that the specific activity of 905 units/mg of protein (sample 4) does not appear significantly superior to that of 696 units/mg of protein (sample 1, as control) because the specific activity can be depending on purity of the protein compared.
Further, it is noted that applicant has not yet provided the factual evidence showing that, given that the protein is  ADAMTS13, sequentially using anion-exchange resin , cation-exchange (‘480) in the “one-column” viral inactivation with the solvent-detergent treatment (see above discussion)  taught by ‘458  will not produce a similar result as instant “sample 4” discussed above.
In addition to Fisher (see above), ‘480 has shown significantly increase of enzyme binding on the resin by sequential/separate use of anion-exchange (first) and cation exchange resin (second) thereby resulting in significant improvement in higher yield (80-90%) and purity (99%) of the purified enzyme  (col.7, lines 14-18, ‘480); wherein said “significantly increase of enzyme binding on column” is resulted from the comparison of about 100% of enzyme binding (sequential/separate use of anion-exchange/cation-exchange resins) to only 5% of enzyme binding (when only cation-exchange resins being used) (see col.7, lines 42-46, ‘480). 
Since said improved “yield” was measured as % of the activity remaining in the purified product (activity at the start which is taken as 100% as control) (col. 5, lines 17-19, ‘480), and since purified “active” enzyme must not be in aggregate form, the “result” of about 13% and 12% (samples 3 and 4, respectively) less aggregate than sample 1, and the “result” as to the protein specific activity of samples 3 and 4 (931 and 905 units/mg of protein, respectively) being higher than  that of sample 1 (696 units/mg of protein) are not considered as the “unexpected results” because the “results” are not greater than those which would have been expected from the prior art to an unobvious extent, and that the results are not of a significant, practical advantage per MPEP 2145(II).
It is noted that 95.3% (sample 4) monomers compared to 83.3% monomer (sample 1, as control) of ADAMTS13 protein is not considered significantly different per the above MPEP statement which indicates that the unexpected results are of a significant, practical advantage.
Furthermore, Applicant has not provided factual evidence showing that the sequential/separate use of anion-exchange resin and cation-exchange resin (‘480) will not result 
Also, here, it is noted that the sequential/separate anion-exchange resin and cation-exchange (‘480) as a whole reads on the instant “an anion exchange or cation exchange resin” (claim 23) in light that the open-ended transitional language “comprising” (line 2, claim 23) does not exclude additional and unrecited r method steps (see MPEP 2111.03). As discussed above,‘480 has taught that cation-exchange chromatography is applied after first anion-exchange chromatography.
In summary, applicant has not shown that the results greater than those which would have been expected from the prior art to an unobvious extent and that the results are of a significant, practical advantage per the MPEP statement; and therefore, the 103 rejection will not be overcome by the applicant asserted unexpected results, and therefore, the above new 103 rejection is proper.

           [3] (new) Claim 28 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), Fisher J. (GEN (2008) Vol.28, No.17, pages 1-6), US Pat. No. 5578480 (‘480) (newly cited) and US 20030133829 (‘829) as evidenced by US20050282250 (‘250) and US Pat. No. 5283182 (‘182) as applied to claim 23 from which claim 28 depends, and further in view of US20090130714 (‘714).
The teaching of claim 23 by the cited references ‘458, Fisher, ‘480 and ‘829 as evidenced by ‘250 and ‘182 has been set forth above.
The references ‘458, Fisher, ‘480, ‘829, ‘250 and ‘182 do not expressly teach eluting protein using “a storage buffer” (claim 28).
 ‘829 has taught elution of protein (virally inactivated) from the DEAE ion exchange column ([0066], ‘829). It has been known in the purification art (‘714) that ion exchange chromatography column is equilibrated with an “equilibrium buffer” which can be used as a “storage buffer” (claim 28) for storing the protein prior to performing chromatography,  and then the protein to be purified is eluted using the “equilibrium buffer” ([0035], ‘714), as applied to claim 28.  This is because the “storage buffer” is construed as a buffer in which columns or ion exchange resins are stored, wherein the column “equilibrium buffer” has function of storing the resins before the elution, and because ‘714 has taught using the equilibrium bugger for elution of protein.  Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the equilibrium buffer which can be used for storing ion exchange resins/columns to elute the protein bound on the resins/columns with reasonable expectation of success.

[4] (new) Claim 24 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), Fisher J. (GEN (2008) Vol.28, No.17, pages 1-6), US Pat. No. 5578480 (‘480) (newly cited) and US 20030133829 (‘829) as evidenced by US20050282250 (‘250) and US Pat. No. 5283182 (‘182) as applied to claim 23 from which claim 24 depends, and further in view of US 20060073535 (‘535) and WHO technical report (Series No. 924, 2004).
The teaching of claim 23 by the cited references ‘458, Fisher, ‘480 and ‘829 as evidenced by ‘250 and ‘182 has been set forth above.
The references ‘458, Fisher, ‘480 and ‘829, ‘250 and ‘182 do not expressly teach the limitation that the therapeutic protein is ADAMTS13 (“Disintegrin-like and Metallopeptidase with Thrombospondin Type 1 Motif 13”) (elected species, claim 24).
	The relative prior art (‘535) teaches thrombotic Thrombocytopenia Purpura (TTP) is a life threatening thrombotic microangiopathic disease; the cause of TTP has been known to be linked to abnormalities in a metalloproteinase called “ADAMTS13”  (a von Willebrand factor cleaving protease) which is present in significant levels in plasma (see [0004], ‘535).  Thus, there is high demand for purifying ADAMTS13 and use of the purified ADAMTS13 for diagnosing TTP disease (see [0063]; and ref. claim 9 of ‘535) wherein the purification of ADAMTS13 from plasma is carried out using ion exchange chromatography ([0061], lines 7-12, ‘535). Also, ‘535 teaches that it has been known that the therapeutic protein is prepared/purified from the human plasma is suffering from viral contamination (see col.5, lines 1-4, ‘458).
	The reference WHO technical report discloses “Human blood (plasma) is the source of a wide range of medicinal products used for the prevention and treatment of variety of often life-threatening injuries and disease” and teach "Viral inactivation methods should be applied to all blood plasma-derived protein solution" (see page 154, lines 1-3 and 15-17, WHO reference).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to utilize the “on-column” viral inactivation (‘458) for purifying  the “ADAMTS13 protease”, because ADAMTS13 (which is highly demanded due to its usefulness in diagnosing TTP disease)  is purified from blood plasma which has been known to be suffering from viral contamination thereby being required for the viral inactivation. The  “on-column” viral inactivation disclosed by ‘458 provides that advantages that both the viral inactivation  and protein purification at the same process which allows for economies of scale and efficiency in the therapeutic protein while the resultant protein from the viral inactivation retains its biological activity (see above corresponding discussion). 
Also, it is because the solvent-detergent treatment for said viral inactivation is compatible with large-scale column chromatography on ion-exchange resins has been known in the art (see [0003], lines 22-24, ‘829) and the ion-exchange chromatography has been known for feasible purification of the ADAMTS13 protease (‘535) wherein the “ion-exchange” resins can be anion- or cation exchange resin (‘480) for said chromatography. Therefore, the combination of the 

[5] (new) Claims 23, 32, 35 and 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), and US 20030133829 (‘829), US20110097318 (‘318) and US20060193966 (‘966) as evidenced by US20050282250 (‘250).
‘458 teaches a method of purification of protein and viral inactivation in the same step while protein is bound on affinity resin (col.5, lines 7-11) by subjecting the bound (immobilized) protein to a viral inactivation treatment under conditions while the proteins still remain bound on the chromatographic resin, i.e., on-column viral inaction/protein purification (claim 23). The method is useful for economics of scale and efficiency in producing therapeutic proteins (col.,5, lines 11-14, ‘458). The viral inactivation of a solution containing a biologically active protein, comprising the steps of 1) contacting the solution with an immobilized ligand in a chromatographic support/resin under conditions to allow biologically active protein to bind to the ligand, and 2) subjecting the bound biologically active protein to a viral inactivation treatment under conditions that the  biologically active protein remains bound to the ligand (i.e., on-column viral inactivation), followed by eluting/recovering the biologically active protein (abstract and col.1, lines 9-10, ‘458). Said “bound” is equivalent to instant “immobilized” (claim 23). The resultant biologically active protein substantially retains its biological activity [advantage] (see abstract, and ref claim 1 of ‘458) and has increased purity [advantage] (see ref claim 2 of ‘458). The process of viral inactivation encompasses using “solvent/detergent” (claim 23) (col.3, lines 24-25 and 31; ‘458) which  has been widely used for inactivating enveloped and non-enveloped viruses (col.1, lines 25-28 and climes 3134, ‘458) in addition to using heat inactivation which has tendency to denature the proteins [disadvantage] (col.3, lines 55-58, ‘458). The proteins incudes thrombin (col2, lines 56-58) that is a therapeutic protein. The ‘458 teachings are applied to instant step of “providing a solution …”,  step of “immobilizing said therapeutic protein on… and immobilization step is performed in the absence of solvent-detergent” and step of “subsequence incubating the immobilized therapeutic protein with a solvent detergent mixture…” (claim 23).  
The on-column viral inactivation associated protein purification (‘458) offers protein stabilization and can result in less denaturation of the protein than that if the viral inactivation treatment (e.g., using the above-discussed solvent-detergent mediated viral inactivation) was performed in the free protein in solution, i.e., without being bound to resin thereby enabling recovery of a greater percentage of activity [advantage] (col.2, lines 46-49, ‘458; and ref. claim 1, step b of ‘458).  Said greater percentage of activity must be property of soluble form or non-aggregated form whereas aggregated form is misfolded and inactive as evidenced by [0068] of ‘250. The teaching of ‘458 reads on the instant limitation “…results in reduced formation of aggregates of said therapeutic protein compared to …while therapeutic protein is not immobilized” (claim 23).
1) purification of therapeutic protein and viral inactivation in one step, and (2) chromatography resin immobilized/bound proteins can be stabilized and then eluted/recovered with retained biological activity in addition to free from viral contamination.
Yet, ‘458 does not expressly teaches the use of cation exchange resin (amended claims 23, claim 32) for the on-column process nor expressly teaches that the detergent in the “solvent/detergent” mixture  (‘458) is a non-ionic detergent and solvent is an organic solvent.  
However, ‘458 has taught that the solvent/detergent approach is one of processes for viral inactivation known in the art wherein the solvent/detergent mixture has been widely used for inactivating the viruses and not limited to heat inactivation (see above discussion). Also, ‘458 has concerned protein denaturation and aggregation during the viral inactivation treatment (see above corresponding discussion) as well as concerns about protein stability when choosing method for viral inactivation (col.3, lines 24-35, ‘458). Additionally, 458 has stated that the heating method has a tendency to denature the protein (col.1, lines 56-57, ‘458), suggesting that using solvent/detergent is a good alternative for viral inactivation.
Like ‘458, the reference ‘829 also teaches that the “solvent-detergent” has been widely used to prevent (i.e., inactivate) transmission of enveloped viruses ([0002], ‘829).  Particularly, ‘829 has taught that the solvent/detergent has no denaturation effect on selected blood proteins while the solvent/detergent is highly effective for inactivating viral pathogens ([0013], lines 1-4, ‘829). These together suggest that using “solvent/detergent” (‘458) is an obvious alternative to heating method for on-column viral inactivation as taught by ‘458. 
‘829 teaches that the solvent/detergent treatment with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829). Further, ‘829 has taught that the detergent is non-ionic detergent (lines 9-10 of claim 23) such as Triton X-100 with Tween 80  and TNBP that is an organic solvent, which have been widely used for obtaining therapeutic protein such as FVIII and IgG ([0003], lines 20-22, and [0005]-[0006],‘829) and wherein the non-ionic detergent Tween 80 effectively inactivate viral pathogens ([0051], [0054]-[0055], ‘829). Thus, it would have been prima facie obvious for one of ordinary skill in the art at to use the solvent-detergent, e.g.,  Tween 80 (an non-ionic detergents) with “TNBP” (organic solvent) for the viral inactivation for purifying therapeutic protein while the protein remains bound on an ion exchange resins. 
Regarding using “a cation exchange resin”, ‘458 has provides basic idea or strategy of inactivating viruses in protein sample loaded onto to chromatography resins while the protein to be purified remains bound on the resin even though ‘458 does not expressly teach using a cation exchange resin (claims 23, 32) in said “on-column” process for viral inaction associated protein purification.

‘318 further teaches a solid-phase formulation prepared by binding protein such as antibody to a cation exchange beads (resin) improve stability of storage even at room temperature since the cation exchange beads limits protein aggregation introduced by salt bridges and ionic interactions  ([0157], lines 1-5 and 29-32, ‘318); wherein the cation exchange beads is in a solid state for making stable formulation of protein such as antibody molecules ([0157], lines 13-14, ‘318). It is noted that the therapeutic protein (‘318) are not limited to various antibodies but encompass a wide spectrum of proteins and enzymes from erythropoietin, peptide hormones to cytokines (see [0009], ‘318). 
It has been known in the that generally proteins aggregates have reduced stability ([0042], last three lines, ‘966). Thus, the limiting (or reducing) protein aggregation by binding (non-covalently immobilizing) the protein on the cation exchange beads/resins (‘318) would have necessarily reduced protein instability thereby improving the stability of proteins bound on the cation exchange beads/resins (claim 32). 
In light of above discussed motivation of using the solvent/detergent in the place of heating method for viral inactivation, and further in light that any possible protein aggregation resulted from potential denaturation or/and introduced by salt bridges and ionic interactions, the cation exchange resins that limit (reduce) the aggregation thereof taught by ‘318 would be one of optimal choice for use in the on-column viral inactivation associated protein purification.  

It would have been prima facie obvious for one skilled in the art to use the cation exchange resin for enhancing resin-bound protein stability in purification of virus-free therapeutic protein (‘318) through the on-column viral inactivation (458) with reasonable expectation of success.
	The following is the obviousness of claims 35 and 37.
	The primary reference ‘458 has taught that the activity of protein can be recovered from the viral inactivation by about 80% preferably (col.3, lines 10-13, ‘458), and that substantial denaturation (that causes protein aggregation) means a loss of at least about 80% of the activity of the protein, and thus, it is desirable to recover proteins with as little denaturation (aggregation) as possible (col.3, lines 10-18, ‘458). Further, ‘458 has taught that the method (i.e., on-column viral inactivation) of ‘458 results in a greater amount of activity recovered as compared to the amount recovered without using said method (see col., 3, lines 18-23, ‘’458).  Since aggregation is associated with inactive protein  due to incorrect folding while the active protein is correctly folded as evidenced by [0066] and [0068], ‘250, the method of ‘458 would result in a greater 35) in the formation of aggregation or at least about 10% less aggregates pf the therapeutic protein (claim 37).
	Therefore, the combination of references’ teachings renders the claims prima facie obvious.  
	
[6] (new) Claims 28 and 30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), and US 20030133829 (‘829), US20110097318 (‘318) and US20060193966 (‘966) as evidenced by US20050282250 (‘250) as applied to claim 23 from which claims 28 and 30 depend, and further in view of US20090130714 (‘714), US Pat. No. 5578480 (‘480) (newly cited) as evidenced by US20050239167 (‘167) (newly cited).
The teaching of claim 23 by the cited references ‘458, ‘829, ‘318, ‘966 evidenced by ‘250 has been set forth above.
The cited references ‘458, ‘829, ‘318, ‘966 and ‘250 do not expressly teach eluting protein using “a storage buffer” (claim 28).
 ‘829 has taught elution of protein (virally inactivated) from the DEAE ion exchange column ([0066], ‘829). It has been known in the purification art (‘714) that ion exchange chromatography column is equilibrated with an “equilibrium buffer” which can be used as a “storage buffer” (claim 28) for storing the protein prior to performing chromatography,  and then the protein to be purified is eluted using the “equilibrium buffer” ([0035], ‘714), as applied to claim 28.  This is because the “storage buffer” is construed as a buffer in which columns or ion exchange resins are stored, wherein the column “equilibrium buffer” has function of storing the resins before the elution, and because ‘714 has taught using the equilibrium bugger for elution of protein.  Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the equilibrium buffer which can be used for storing ion exchange resins/columns to elute the protein bound on the resins/columns with reasonable expectation of success.
Regarding the limitation “wherein there is ultrafiltration …” in claim 30 (which depends from claim 28), ‘480 has taught after elution of the enzyme, Amicon filter with 30 KD cutoff  is use for concentrating the eluate (col.16, lines 12-15, ‘480) wherein the evidence that Amicon with molecule weight cutoff 30 KDa is a ultrafiltration filter (claim 30) is provided by [0097], lines 4-6, ‘167). Moreover, ‘829 has taught that, after the elution of the protein which is virally inactivated, the eluent is concentrated by ultra-diafiltration ([0068], ‘829) as applied to claim 30.
Thus, the combined references’ teachings render claims 28 and 33 prima facie obvious. 

The applicant’s  response to the previous 103 rejection  of claim 24 (set forth in pages 10-11 of the Office action mailed 6/14/2021)

At pages 16-17, the response filed 10/5/2021 asserts that the combination of teaching of the cited references ‘458 (Baumbach), ‘854 (Hirohara), ‘829 (Anderle), ‘645 (Tse), and evidential reference ‘250 (Hertenberger) does not render the claimed method (claim 23) of immobilizing a therapeutic protein on an anion exchange or an cation exchange resin with subsequent incubation the protein with the solvent-detergent mixture to inactivate a lipid-enveloped virus obvious, and that ‘535 (Greenfield) and WHO reference do not remedy deficiencies of ‘458. Thus, the response request withdrawal of the rejection.
The applicants’ arguments are persuasive. However, the previous rejection of claim 23 by the cited references has been withdrawn. Nevertheless, the claims have been rendered obvious over the new grounds of rejections.

[7] (new) Claim 29 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), and US 20030133829 (‘829), US20110097318 (‘318) and US20060193966 (‘966), US20090130714 (‘714) and US Pat. No. 5578480 (‘480) as evidenced by US20050282250 (‘250) and US20050239167 (‘167) as applied to claim 23 and/or claim 28 from which claim 29 depends, and further in view of US 20080020416 (‘416), US 20010034053 (‘053) and US 20090215025 (‘025). 
The teaching of claims 23 and 28 by the cited references: ‘458, ‘829, ‘318, ‘966, ‘714, ‘480 as evidenced by ‘250 and ‘167 has been set forth above.
It is noted that the rejection of claim 23 and the rejection of claim 28 have been separately set forth in the above new grounds of 103 rejection [5] and the 103 rejection [6], respectively.  
Yet, the cited references do not expressly teach the storage buffer (elution buffer) recited in claim 29.  
It has been known that elution buffers for column chromatography are apparent to a skilled biochemist (see [0046], lines 5-6, ‘416). A skilled person will understand that the retention/elution time will depend on a number of factors, such as the pH and ionic strength of an elution buffer, temperature, column dimensions, protein load, and flow rate; and general information as to the effect of various parameters can be found in books of protein purification ([0063], lines 14-20, ‘053). 
Thus, depending on the types of ”a protein” that is subjected to ion-exchange chromatography, corresponding type of the ion exchange resin can be chosen. 
The “storage buffer” (claim 29) is within breath of “elution buffer” because the same buffer can be used for elution. It is noted that a therapeutic “protein” (claim 23 from which claim 29 depends) is subjected to the “on-column” viral inactivation as taught by ‘458 (see above  29) such as Triton X-100 with the solvent TNBP has been widely used for obtaining therapeutic protein such as FVIII and IgG ([0003], lines 20-22, ‘829). 
’025 teaches that for the ion-exchange chromatographic purification of a protein (e.g., FVIII), the “buffer” applied onto the column  (which reads on a “storage buffer” in claim 29) contains: 5 mM CaCl which reads on “less than 10 mM calcium ions”, claim 29); 0.01% Tween-80 ( which is applied to “0.05% non-ionic detergent”, claim 29); and 0.1 M NaCl (which reads on “a salt”, claim 29) (see [0288], lines 1-4; and [0289], lines 6-10, ‘025) with pH about 6.8 (which is applied to “a pH of greater than 7.0, claim 29) ([0287], line 9, ‘025).  
Here, it is noted that the limitations of the storage (elution) buffer in claim 29 are not assigned to a particular protein/enzyme but rather but rather for eluting a protein or an enzyme in general; i.e., the limitations of said buffer (claim 29) can be optimized for a protein/enzyme of interest. 
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)),. Also, MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” and that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (I),(II)(A)). 
 In this case, the prior art “pH 6.8” is merely close to instant greater than pH 7.0 (claim 29), and also the prior art “0.01 Tween-80” is merely close to the instant “0.05% non-ionic detergent (claim 29)”. Per MPEP, a prima facie case of obviousness exists, because,  based on case-by-case basis in light of what kind of protein or enzyme to be eluted from the cation- or anion-exchange column  in each case; skilled artisan would have known how to optimize the buffer (pH, salt  amount of calcium ion and non-ionic deterrent) in reference to the  corresponding ‘025 teaching (see above) by routine experimentation (according to MPEP statements) for “on-column” viral inactivation (‘458) associated ion-exchange chromatographic purification of a desired therapeutic protein with reasonable expectation of success. Therefore, the claim 29 is rendered pima facie obvious over the combined teachings of cited references.  

The applicant’s  response to the previous 103 rejection  of claim 29 (set forth in pages 11-13 of the Office action mailed 6/14/2021)


The applicants’ arguments are found persuasive. However, the previous rejection of claim 29 by the cited references has been withdrawn. Nevertheless, the claim have been rendered obvious over the new grounds of rejection.

Maintained-Claim Rejection –Obviousness Type Double Patenting 
             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 24, 26-30, 32-35 and 37 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10 and 12-14 and 16-18 of 895). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
 Claim 1, 4, 10 and 12-14 of ‘895 claim a method for purifying ADAMTS13 protein (elected species in claim 24, which is the species of “therapeutic protein’ in claim 23)  from a sample comprising ADAMTS13 protein and non-ADAMTS13 impurities, the method comprising the steps of: while subjecting said ADAMTS13 protein to virus inactivation with a solvent-detergent mixture comprising a non-ionic detergent and an organic solvent, wherein the protein is immobilized on a cation exchange resin (claims 10, 12 and 14 of ‘895) wherein the solvent  is 0.3% Tri-N-butyl phosphate, and the non-ionic detergents  include 1% Triton X-100 and 0.3% Tween 80 (also called polylobate 80) (see claim 13 of ‘895). In addition, the specification of ‘895 sets forth when using the above mentioned solvent-detergent mixture, the aggregation of the ADAMTS13 protein are reduced by 50% (as evidenced by col.4, line 57 to col.5, line 3, the specification). Thus, claims 1, 10 and 12-14 disclose the common subject matters of instant claims 23, 24, 26, 32-35 and 37.
Claims 4 and 16 -18 of ‘895 disclose that the method further comprises eluting said protein from the cation exchange resin with a storage buffer (having a pH of greater than 7.0 and comprises less than 10 mM calcium ions, a buffering compound, 0.05% non-ionic detergent, and a salt), which is the common subject matters of instant claims 28 and 29. 
Claim 27 is included in the rejection because the condition of using the disclosed solvent-detergent mixture containing 0.3% Tri-N-butyl phosphate, 1% Triton X-100 and 0.3% Tween 80 for 30 minutes for 1 hour is particularly preferred as disclosed at col.5, line 62 to col.6, line2, the specification of ‘895. MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the time range 30 min-1 hour is a workable range that can be determined through the routine experimentation carried out by one of ordinary skill in the art.  Thus, claim 27 is prima facie obvious over the ‘895 disclosure.
Therefore, the instant claims and the claims of ‘895 discussed above are not patentably distinct from each other.

	Applicant’s response to the above ODP rejection
	At page 18, the response filed 10/5/2021 requests abeyance of the obvious-type double patenting rejection until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Applicant may wish to file the appropriate terminal disclaimer thereof. 
   
Conclusion			
 No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
December 7, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600